COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                    §
 IN RE                                                               No. 08-18-00214-CV
                                                    §
 DISH NETWORK, LLC AND                                         AN ORIGINAL PROCEEDING
 ECHOSPHERE, LLC,                                   §
                                                                       IN MANDAMUS
 RELATORS                                           §

                                   MEMORANDUM OPINION

          Relators, DISH Network, LLC and Echosphere, LLC (referred to collectively as DISH)

have filed a mandamus petition against the Honorable Selena Solis, Judge of the 243rd District

Court of El Paso County, Texas, to challenge an order compelling pre-arbitration discovery and

failing to rule on DISH’s motion to compel arbitration. The petition for writ of mandamus is

denied.

          Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition and record, and the response

filed by the Real Party in Interest, we conclude that Relators have failed to show that they are
entitled to mandamus relief. Accordingly, we deny the petition for writ of mandamus.



August 21, 2019
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-